Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendment to claim 1 and the cancellation of claim 3. 

Response to amendments
The amendment filed on 10/31/2022 has been considered. The drawing objection has been overcome. The amendment to claim 1 necessitated corresponding amendment to the rejection of claim 1. This action is final necessitated by amendments. 

Response to Arguments
Applicant’s arguments filed on 10/31/2022 have been fully considered but they are not persuasive.

Regarding claims 1 and 3; the examiner respectfully points out that the prior art Kazunori Harima (US-20180251075-A1) and Toshihiko Ookawara (US-7455333-B2) used in the claim rejection 35 USC § 103 of claim 1 and its dependent claims met all of the limitations as claimed in the claim set filed on 02/24/2021.

The examiner respectfully points out that the predetermined direction and the crossing direction are shown in the annotated figure of fig. 2 below. As shown in the annotated figure 10B (below) of the vertical cross-section of the base member 32 and the lid /outer door 14, each outer surface of hook 38A is in contact with its corresponding inner surface of hook anchor 28A, the hooks 38A and their respective hook anchors 28A are three dimensional structures that have dimensions along the predetermined and the crossing direction, the inner and outer surface extend in contact with each other along the predetermined direction (figs. 3A-4A, 5, 6-7C, and 10B). 

The examiner respectfully notes that the limitation “direction” that is claimed as “a predetermined direction” and “a crossing direction” is extremely broad, and therefore does not exclude the examiners current interpretation.

With respect to the applicants’ arguments on pg. 6-12 and regarding claims 1 and 3, the examiner respectfully notes that the following limitations are not claimed:
“Z-direction”, “excessive rotating operation”, “the displacement of the base member 20 in the predetermined direction can be limited due to the contact relation between the base extending portion 25 and the lid extending portion 13”, “prevent knob member 30 from coming off the base member 20”. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 

Additionally, the examiner respectfully points out that the applicant’s arguments are more limiting than the broad claim language across claims 1-5 which does not exclude the examiner current interpretation.

The 35 USC § 103 rejections of claims 1-2 and 4-5 are maintained.

    PNG
    media_image1.png
    694
    917
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kazunori Harima (US-20180251075-A1), hereinafter Harima in view of Toshihiko Ookawara (US-7455333-B2) hereinafter Ookawara
Regarding claim 1, 
Harima teaches a lid lock unit attachment structure (fig.5) for attaching a lid lock unit (30) to a lid (14) that is openable/closable (opening and closing), the lid lock unit comprising:
 
a base member (32) located and attached on a back side of the lid (16B), and having a base shaft portion (34B) extending in a predetermined direction (Fig. 5-6; along the back face 16B); 

a knob member (40) exposed on a front side of the lid (16A) and having a knob shaft portion (44) shaft-fitted to the base shaft portion (figs. 6, and 9B; cylindrical shafts 34B of the base 32 are disposed inside the tubes of the cylindrical shaft bearing portions 44 of the handle 40), the knob member being supported by the base member rotatably (fig. 9B; para. 45; handle 40 is supported so as to be capable of swinging about the cylindrical shafts 34B with respect to the base 32) between a reference position (fig. 1 and 9A; position of handle 40 as shown in double dotted dashed line) and an opened position (figs. 9A-B; handle 40 illustrated in solid lines when pulled up along arrow F) about the knob shaft portion (Fig. 9B; para. 69-83); and 

the base member includes a base extending portion (figs. 3A-B, 6, and 10B; the two (38A,38B) on the left and right side of base 32, collectively) extending in a crossing direction (towards back face 16B) crossing the predetermined direction (figs. 3A-B, 5, 6, 9B, and 10B; the spanned projection of both of the direction along and the direction towards the back face 16B of door 14 will cross each other), from a side opposed to the lid (the side where base 32 is located),  

the lid includes a lid extending portion (280) extending in the crossing direction from the back side of the lid (figs. 4A and 5; the two pedestal shaped pockets 280 protrude from back face 16B) and located adjacently to an outer side (the side next to each pair (38A,38B) that extends along the back face 16B) in the predetermined direction of the base extending portion (fig. 5),

the base member is elastically deformable in the predetermined direction, (figs. 5 and 6; fitting handle 40 in between walls 34A of base 32 causes the cylindrical shafts 34B to momentarily displace and then return to their original positions once the bearing portions 44 slide onto their respective shafts 34B),
the base member is attached and fixed to the lid in such a manner that an outer surface (as shown in the annotated figure of fig. 10B, below: outer surface of the hook 38A of the base 32) in the predetermined direction of the base extending portion contacts with an inner surface (as shown in the annotated figure of fig. 10B, below: inner surface of the hook anchor 28A of the pocket 280) in the predetermined direction of the lid extending portion (figs. 3B-5 and 7A-C; the two pairs (38A,38B) on the left and right side of base 32 anchor into their respective left and right hook anchors 28A of the pockets 280, where the mating surfaces extend along the back face 16B)

Harima teaches an open/close mechanism (fig. 3B; locking device including link member 46). But Harima is silent on open/close mechanism configured to open the lid through rotation of the knob member from the reference position to the opened position 

Ookawara teaches on open/close mechanism configured to open the lid through rotation of the knob member from the reference position to the opened position [figs. 1-2B and 8-10 of Ookawara; rotor 70 rotates to pull or push rods 91,92 to retract or protrude into openings 6 via openings 5a formed on both of sides 2 of glove box 1 to unlock or lock the glove box in response to pulling knob 50 to pivot from its locked horizontal position (fig. 8-9) and along curve A to unlock the glove compartment (fig. 10)]

As demonstrated by Ookawara, it is well known and understood in the art that the locking device, the link member, and the rotating handle of Harima can be used to open and close the lid as taught by Ookawara when the handle is rotated from the closed reference position to the open position. One of ordinary skill in the art before the effective filing date of the claimed invention would understand and recognize that the locking device, the link member, and the rotating handle as taught by Harima can be used to open and close the lid as taught by Ookawara, and have reasonable expectation of success in using the locking device, the link member, and the rotating handle to open and close the lid.

    PNG
    media_image2.png
    712
    624
    media_image2.png
    Greyscale

Regarding claim 2,  
Harima as modified above teaches the lid lock unit attachment structure according to claim 1, wherein 
the base extending portion includes a first base extending portion (fig. 3B; the pair of (38A,38B) on the left side of base 32) and a second base extending portion (fig. 3B; the pair of (38A,38B) on the right side of base 32) paired and separated 22from each other in the predetermined direction (fig. 3A-B and 5; the two pairs (38A,38B) on the left and right side of base 32 are parted from each other by a space along the back face 16B of the glove box door 14), 
the lid extending portion includes a first lid extending portion (fig. 4A; the pedestal shaped pocket 280 on the left of hole 20) and a second lid extending portion (fig. 4A; the pedestal shaped pocket 280 on the right of hole 20) paired and separated from each other in the predetermined direction (fig. 4A and 5; the two pedestal shaped pockets 280 are parted from each other by a space along the back face 16B of the glove box door 14), 
the first lid extending portion is located adjacently to an outer side in the predetermined direction of the first base extending portion (figs. 3B, 4A, 5, and 7A-C; the side where the hook 38A of the left-side pair (38A,38B) hooks onto its hook anchor 28A of the left-side pedestal shaped pocket 280), and 
the second lid extending portion is located adjacently to an outer side in the predetermined direction of the second base extending portion (figs. 3B, 4A, 5, and 7A-C; the side where the hook 38A of the right-side pair (38A,38B) hooks onto its hook anchor 28A of the right-side pedestal shaped pocket 280).

Regarding claim 4, 
Harima as modified above teaches the lid lock unit attachment structure according to claim 1, wherein the base extending portion extends in a line shape (figs. 3B, 4A, 5, and 6; the left and right hooks 38A extend in a straight formation across their widths) along a back surface of the lid (the surface that spans across the back face 16B) so as to be opposed to the back surface of the lid (the left and right hooks 38A protrude from base 32 into the space behind surface of the back face 16B), and 
the lid extending portion extends in a line shape along the back surface of the lid (Fig. 4A-5; the left and right pedestal shaped pockets 280 stretch to protrude in straight structures along the surface of the back face 16B).

Regarding claim 5, 
Harima as modified above teaches the lid lock unit attachment structure according to claim 1, wherein one of the base extending portion and the lid extending portion is formed in a forked shape (figs. 3A-B and 6; each one of the left and right pair (38A,38B) protrude out of base 32 to form a fork shape) so as to sandwich the other one in the predetermined direction (figs. 5, 7A-C, and 10B; the forked shaped left and right pair (38A,38B) sandwich their respective hook anchors 28A of pockets 280) .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892, and as follows:

Thilo Schaefer et al (US-8579346-B2) teaches a motor vehicle handle including a frame, engagement hooks, a lid, a handle, a spring, and a buffer element. The invention provides for a reliable mechanism with an attractive design.
Takai Hiroki (WO-2020110423-A1) teaches a vehicle glove box lock including a lock, a base member, a knob, an arm, a spring, and a shaft. The invention provides a reliable design that reduces assembly cost.
Nakaso J (WO-2017086427-A1) teaches a locking device for a vehicle glove box including an operation member, a locking edge, a mounting seat, glove box, rode, a base member, a rotating member, a base frame, a hook, locking claw, a guide, and a stopper. The invention provides a locking device that attaches easily to the lid of the glove compartment.
Nakasone H. (WO-2018008597-A1) teaches a locking device for a vehicle glove box including an peration member, a base member, a rotating member, rods, springs, a key cylinder, an attachment port, a rotor bearing, a hinge part, a transmission part, and elastic claws. The invention is easily attached to the glove box and reduces loading resistance.
Fabrice Vitry (US-7004517-B2) teaches a latching device that is used to secure a vehicle glove box. The invention includes a mechanical key-operated lock plug, a handle, a glove box door, a snap-on latch mechanism, hooks, hook shaped structures, attachment legs with flexible tips, solenoid, a flexible tip, and inner shell. The invention can be manually or electrically operated.
Ishi Yosuke et al. (KR-20090097105-A) teaches vehicle glove box including, an inner panel, a tray, a body, a tray locking unit, a lid, stoppers, elastic protrusions, a handle, and holding parts. The invention offers a glove box with a tray to secure the drivers personal belongings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 




/TAL SAIF/
Examiner, Art Unit 3675        
/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675